Exhibit 10.1
AMENDMENT DATED DECEMBER 31, 2008 TO EMPLOYMENT AGREEMENT
          The AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated JULY 20, 2005
between PALL CORPORATION, a New York Corporation (the “Company”) and ERIC
KRASNOFF (“Executive”) as amended by amendments dated May 3, 2006, and July 18,
2006 (said Amended and Restated Employment Agreement as so amended being
hereinafter called the “Agreement”) is hereby further amended as follows:

  1.   Section 1 is amended by replacing the words “executive employee” with the
words “chief executive officer.”     2.   Section 2(b) is amended by deleting
the word “substantially” and adding the following phrase immediately after the
phrase, “all of his business time and attention”:         “(other than time
devoted to charitable and family business and/or investment activities which do
not materially interfere with his duties hereunder)”     3.   Section 3(d) is
amended by adding the following phrase at the end of the first sentence thereof:
        “, which shall not be less than customarily provided to senior executive
officers of the Company”     4.   Section 4(c) is amended by the addition of the
following at the end of Section 4(c):         In addition, any of Executive’s
restricted stock units not yet vested under the 2005 Stock Compensation Plan, as
amended (the “Stock Plan”), outstanding on the date on which a Change in Control
(as defined in the Stock Plan) occurs will vest on such date.     5.   Section 5
is renamed “Payments Upon Notice and Severance” and is hereby amended to read in
its entirety as follows:

(a) Payments Upon Notice. If, in connection with any notice given under
Section 1 or 4(c), upon written consent of the Company, Executive no longer
performs any services for the Company under Section 2 of this Agreement or
otherwise and Executive experiences a “separation from service” as determined
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the rules and regulations issued thereunder (“Section 409A”) (“separation
from service”) then subject to Executive’s compliance with Section 13 below
(where applicable) and with Executive’s other continuing obligations under
Section 9 below, Executive will receive the following compensation and benefits
under this Agreement in lieu of any compensation or benefits to which he might
otherwise be entitled under Section 3 of this Agreement or any benefit plans
referenced therein:

 



--------------------------------------------------------------------------------



 



  (i)   Any Plan Bonus or pro rata portion thereof (based on actual Company
performance for the full fiscal year as certified by the Compensation Committee
and taking into account any negative discretion the Compensation Committee has
the right to exercise) that Executive may be entitled to receive under the Bonus
Plan with respect to the year in which Executive’s separation from service takes
place, less any amount Executive elected to defer under the Management Stock
Purchase Plan, paid in accordance with the terms of the Bonus Plan..     (ii)  
Each month for a period of 24 consecutive months, beginning with the month
following the month in which Executive’s separation from service occurs, the
Company shall make a payment in an amount equal to (X) the sum of (1) Base
Salary at the annual rate at which Executive’s Base Salary was payable
immediately prior to Executive’s separation from service and (2) the amount
determined under clause (X)(1) multiplied by 70% of the Target Bonus Percentage,
divided by (Y) 12; provided that on any August 1st occurring after Executive’s
separation from service, the annual rate of Base Salary set forth in (X)(1)
shall be adjusted for changes in the Consumer Price Index in the manner set
forth in Section 3(a) hereof). Each installment will be paid on the first
business day of the applicable month.     (iii)   During the period beginning on
the date of Executive’s separation from service and ending on the two-year
anniversary thereof, any of Executive’s restricted stock units not yet vested
under the 2005 Stock Compensation Plan, as amended (the “Stock Plan”),
outstanding on the date of Executive’s separation from service will not be
cancelled, but will continue to vest and be settled in the manner and at the
times set forth in their grant agreements and the Stock Plan as though Executive
had not experienced a separation from service until such two-year anniversary.  
  (iv)   (A) During the period beginning on the date of Executive’s separation
from service and ending on the two-year anniversary thereof, any of Executive’s
units not yet vested under the Management Stock Purchase Plan, as amended (the
“MSPP”), as of the date of Executive’s separation from service will not be
cancelled, but will continue to be settled in the manner and at the times set
forth under the MSPP as though Executive had not experienced a separation from
service until such two-year anniversary.

(B) Any vested units Executive had previously deferred under the MSPP, to the
extent payable upon a Termination of Employment (as defined in the MSPP), will
be paid on the two-year anniversary of Executive’s separation from service.

  (v)   Any monthly pension to which Executive is entitled under the Pall
Corporation Supplementary Pension Plan (the “SPP”) will be calculated at the
time of the two-year anniversary of Executive’s separation from service and will
commence payment on the later of the first day of the month after Executive has
attained his Early Retirement Date (as defined in the SPP) and the two-year
anniversary of Executive’s separation from service.

2



--------------------------------------------------------------------------------



 



  (vi)   During the period beginning on the date of Executive’s separation from
service and ending on the two-year anniversary thereof, Executive shall continue
to participate in the Company’s Comprehensive Welfare Benefits Plan; provided
however, all expenses are incurred, and in-kind benefits provided, prior to such
two-year anniversary and all expenses are reimbursed within 12 months following
such two-year anniversary.     (vii)   In the event that Executive gives notice
under Section 4(c):

(A) for purposes of Section 5(a)(ii), Executive will cease to receive such
monthly payments on the date specified in the notice given by Executive (and not
on the two-year anniversary of separation from service) and
(B) for purposes of Section 5(a) (iv)(A), the period of such continued vesting
and for purposes of Sections 5(a)(iii) and (iv)(A), the period of such continued
settlement shall end on the date specified in the notice given by Executive (and
not on the two-year anniversary of separation from service), provided, however,
that any units the settlement date for which under Sections 5(a)(iii) and
(iv)(A) would have been the two-year anniversary of separation from service
shall continue to be settled on such two-year anniversary.
(b) Severance. In the event that the Term of Employment is terminated by the
Company under Section 1 hereof or by Executive under Section 2 or Section 4(c)
hereof, subject to Executive’s compliance with Section 13 below and with
Executive’s other continuing obligations under Section 9 below, in addition to
any amounts Executive may be entitled to receive pursuant to Section 5(a) above,
Executive will also be entitled to receive from the Company as severance pay,
each month for a period of 24 consecutive months beginning with the month
following the month in which Executive’s separation from service occurs, an
amount equal to (A) the sum of (1) Base Salary at the annual rate at which
Executive’s Base Salary was payable immediately prior to Executive’s separation
from service and (2) the amount determined under clause (A)(1) multiplied by
150% of the Target Bonus Percentage divided by (B) 12. Each installment will be
paid on the first business day of the applicable month.
(c) Supplementary Pension Plan. In no event will any monthly pension to which
Executive is entitled under the SPP commence payment prior to the two-year
anniversary of Executive’s separation from service, except that on or after the
date executive attains 65 years of age, upon a separation from service for any
reason, the monthly pension shall be payable at the time and in the form set
forth under the terms of the SPP.

  6.   Section 6 is amended by the insertion of the following at the beginning
of the Section:         Other than in the event that the Term of Employment ends
pursuant to Section 4(b), the phrase “the end of the Term of Employment”, “the
date of the Term of Employment ends” or “the last day of the Term of Employment”
whenever it appears in this Section 6 will be replaced by the phrase “the
two-year anniversary of Executive’s separation from service” and the phrase
“five full fiscal years of the Term of Employment” will be

3



--------------------------------------------------------------------------------



 



      replaced by the phrase “five full fiscal years prior to the two-year
anniversary of Executive’s separation from service.” In no event shall the
calculation of the Annual Contract Pension under Section 6(a) take into account
any payments made to Executive under Section 5(b) hereof.”

  7.   Section 6(a)(ii) is amended to delete the parenthetical that reads as
follows:         “(i.e., the effective date of termination of the Term of
Employment under any of the provisions of ss. ss. 1, 2, or 4 hereof)”     8.  
Section 6(b) is amended to delete the word “penultimate” from the second
sentence of such Section and to delete following paragraph:         “For
purposes of this Section, the amount of the pension payable to the Member under
any Other Retirement Program shall be deemed to be the amount payable thereunder
to the Member in the form of a single life annuity for the Member’s life,
whether or not the Member receives payment of such pension in such form;
provided, however, that the amount of such pension shall be taken into account
under (b)(i) above only on and after the date on which payment of the Member’s
pension under such Other Retirement Program commences or is paid.”

     and replace it with the following paragraph:

      “For purposes of this Section, the amount of the pension payable to the
Member under any Other Retirement Program shall be deemed to be the amount
payable thereunder to the Member in the form of a single life annuity for the
Member’s life beginning on the date the monthly pension under this Plan
commences (the “Commencement Date”), whether or not the Member receives payment
of such pension in such form.”     9.   The first sentence of Section 6(f)(v) is
amended and restated in its entirety as follows:         At the Company’s
option, the coverages and benefits to be provided hereunder may be provided
through insurance, or by the Company directly paying, or reimbursing Executive
or any of his Dependents for his or her payment of, expenses covered under this
Section 6(f), so long as any such reimbursements are made within 12 months of
the date on which the expense was incurred.     10.   Section 6(f) is amended by
the insertion of the following at the beginning of Section 6(f):         The
benefits under this Section 6(f) are conditioned upon Executive’s compliance
with Section 13 below and with Executive’s other continuing obligations under
Section 9 below.     11.   Section 6(f) is further amended by the insertion of
the following at the end of Section 6(f):

(viii) The amount of expenses eligible for reimbursement or the amount of
coverage or in-kind benefits provided under this Section 6(f) during any fiscal
year may not affect the

4



--------------------------------------------------------------------------------



 



amount of expenses eligible for reimbursement or the amount of coverage or
in-kind benefits provided under this Section 6(f) for any other fiscal year.

  12.   Section 7(b) is amended and restated in its entirety as follows:        
In the event that it shall be determined that any benefit provided or payment
made by the Company to or for the benefit of Executive, whether paid or payable
or distributed or distributable pursuant to the terms of an agreement, plan,
program, arrangement or otherwise (a “Payment”), would subject Executive to an
obligation to pay an excise tax imposed by Section 4999 of the Code or any
interest or penalties related to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments. For purposes of clarification and
without limiting the effect of the foregoing, it is intended that Executive
should be responsible for regular federal, state and local income and employment
taxes and for any taxes incurred under Section 409A of the Code with respect to
any Payment to which this Section 7 applies.         Subject to the provisions
below, all determinations required to be made with respect to Executive,
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions not specified herein to be used in arriving at such
determinations, shall be made by a nationally recognized accounting firm
proposed by the Company and reasonably acceptable to Executive (the “Firm”). In
making such determination with respect to any matter that is uncertain, the Firm
shall adopt the position that it believes more likely than not would be adopted
by the Internal Revenue Service (“IRS”). The Firm shall provide detailed
supporting calculations with respect to its determination both to the Company
and Executive. All fees and expenses of the Firm shall be borne by the Company.
If the Firm determines that no Excise Tax is payable by Executive it shall
furnish Executive with a written opinion that failure to report the Excise Tax
on Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the Firm
shall be final, binding and conclusive upon the Company and Executive, except as
provided in the following sentences of this paragraph (b).         As a result
of uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”) or that Gross-Up Payments which have been made by the Company
should not have been made (“Excess Gross-Up Payment”).         An Underpayment
or Excess Gross-Up Payment can result from a claim by the IRS or from a
redetermination by the Firm. In the event that:

5



--------------------------------------------------------------------------------



 



     (i) the IRS makes a claim and the Company exhausts its right to contest set
out below and Executive thereafter is required to make a payment of any Excise
Tax, the Firm shall promptly determine the amount of the Underpayment and such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive
     (ii) the Firm determines that an Underpayment has occurred, the Firm shall
promptly determine the amount of the Underpayment, which shall be promptly paid
by the Company to or for the benefit of Executive together with a Gross-Up
Payment with respect to such Underpayment determined in accordance with the
first paragraph of this Section 7(b) hereof in the same manner as if the
Underpayment had originally been paid pursuant to such first paragraph of this
Section 7(b).
     (iii) if the IRS makes an Excess Gross-Up Payment determination, or the
Firm makes such determination and furnishes Executive with a written opinion
that the basis for its determination would be accepted by the IRS, Executive
shall promptly repay to the Company an amount equal to the reduction in
aggregate taxes due by Executive resulting from such determination by the IRS or
the Firm, provided that Executive shall only be required to repay any portion of
such amount that had been paid to the IRS to the extent that and when Executive
receives a refund from the IRS (or is entitled and able to utilize such amount
as a credit against other taxes due).
Executive shall notify the Company in writing of any claim (including the nature
and other details of such claim) by the IRS that, if successful, would require
the payment by the Company of a Gross-Up Payment, within 10 days of such notice.
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:
(i) Give the Company any information reasonably requested by the Company
relating to such claim,
(ii) Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii) Cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv) Permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay all costs and expenses
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any taxes, including, without limitation,
any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing

6



--------------------------------------------------------------------------------



 



provisions, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any taxes, including, without limitation,
any Excise Tax or income tax, including interest or penalties with respect
thereto, imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the IRS or any other taxing
authority. Any payment pursuant to this Section shall be paid on the same
grossed-up basis as provided in the first paragraph of this Section 7(b) hereof,
and shall reflect all taxes referred to in such paragraph of this Section 7(b)).
If, after the receipt by Executive of an amount advanced by the Company pursuant
to the above paragraph, Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of such paragraph) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to the above paragraph, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

  13.   Section 7 is amended by adding the following at the end of such Section:

(c) Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A or an exemption and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, distributions upon termination of
employment may only be made upon a “separation from service” as determined under
Section 409A and each installment of any payments and benefits provided to
Executive under this Agreement that would be considered to be deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)(1))
will be treated as a separate “payment” for purposes of Section 409A. In the
event the parties determine that the terms of this Agreement do

7



--------------------------------------------------------------------------------



 



not comply with Section 409A, they will negotiate reasonably and in good faith
to amend the terms of this Agreement such that it complies (in a manner that
attempts to minimize the economic impact of such amendment on Executive and the
Company) within the time period permitted by Section 409A. In no event shall the
Company be required to pay Executive any gross-up or other payment with respect
to any taxes or penalties imposed under Section 409A with respect to any benefit
paid to Executive hereunder.

  14.   Section 9 is renamed “Restrictive Covenants”, the paragraph that
currently comprises Section 9 is designated “(a) Covenant Not to Compete.”, and
the following is added at the end of Section 9:

(b) Non-Disparagement. While employed by the Company, and for a period of
18 months after the end of the Term of Employment if the Term of Employment is
terminated by notice to the Company given by Executive under Sections 1, 2 or 4
hereof, or for a period of 12 months after the end of the Term of Employment if
the Term of Employment is terminated by notice to Executive given by the Company
under Section 1 or Section 4 hereof or terminated under Section 4 by reason of
Executive’s attaining the age of 65 (the “Non-Disparagement Period”), Executive
shall not make any disparaging or untruthful remarks concerning the Company or
any of its subsidiaries, or their officers, directors, employees or agents,
whether acting in their individual or representative capacities. Executive shall
not be deemed to have breached Executive’s obligations under the foregoing
sentence if during Executive’s employment with the Company Executive criticizes
the job performance of employees who report to Executive, as part of such
employees’ performance reviews and evaluations, provided such remarks are made
in the ordinary course of business, not malicious or unfounded, are not publicly
made or widely disseminated and are not in violation of Executive’s obligations
to comply with laws, regulations and Company policies and procedures.
Additionally, in the event that Executive is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena or
similar process) to disclose during the Non-Disparagement Period any information
that may be disparaging, Executive shall comply with such requests, provided
that Executive shall give the Company prompt notice of any such request so that
the Company may seek an appropriate protective order, and provided that
Executive shall comply with the terms of any protective order so obtained.
Similarly, during the Non-Disparagement Period, the Company shall not make any
disparaging or untruthful remarks concerning Executive, except that the Company
shall not be deemed to have breached its obligations hereunder: (i) if during
Executive’s employment with the Company, any Company director, employee, agent
or representative criticizes Executive’s job performance as part of performance
reviews and evaluations or in response to questions from members of management,
the board of directors or Company advisors, provided such remarks are made in
the ordinary course of business, not malicious or unfounded, are not publicly
made or widely disseminated and are not in violation of laws, regulations and
Company policies and procedures, or (ii) in the event that the Company is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena or similar process) to disclose during the
Non-Disparagement Period any information that may be disparaging, the Company
complies with such requests, provided that the Company shall give Executive
prompt notice of any such request so that Executive may seek an appropriate
protective order,

8



--------------------------------------------------------------------------------



 



and provided that the Company shall comply with the terms of any protective
order so obtained.
(c) Non-Solicitation of Employees or Customers. While employed by the Company,
and during the Non-Disparagement Period, Executive will not (i) indirectly or
directly solicit, encourage, induce, or recruit any person who is then an
employee of the Company or any of its subsidiaries to seek or accept employment
with any other employer, or (ii) indirectly or directly solicit, encourage, or
induce any customer of the Company to become the customer of any business that
is competitive to any material extent with the business of the Company or any of
its subsidiaries, provided, however, that if the Company terminates under
Section 1 following a Change in Control (as defined in the Bonus Plan), the
foregoing non-solicitation covenant shall not apply.

  15.   Section 10 is amended by adding the following at the end of such
Section:

The parties also acknowledge and agree that, if, in any judicial proceeding, a
court shall deem any of the restrictive covenants in Section 9(a) or 9(c),
invalid, illegal or unenforceable because its scope is considered excessive,
such restrictive covenant shall be modified so that the scope of the restrictive
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable, and if any such restrictive covenant (or
portion thereof) is deemed invalid, illegal or unenforceable in any
jurisdiction, as to that jurisdiction such restrictive covenant (or portion
thereof) shall be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining restrictive
covenants (or portion thereof) in such jurisdiction or rendering that or any
other restrictive covenant (or portion thereof) invalid, illegal, or
unenforceable in any other jurisdiction. The parties hereto intend that the
validity and enforceability of any provision of this Agreement shall not affect
or render invalid any other provision of this Agreement.

  16.   Section 12 is amended by adding the following phrase immediately
following the phrase “except as required in the course of his employment by the
Company”:         “or except as required to comply with requirements of
applicable law or an order or subpoena of a court of competent jurisdiction (as
to which Executive will notify the Company reasonably in advance of disclosure)”
    17.   New Section 13 is hereby appended to the Agreement, and reads in its
entirety as follows:         Release.         The payments and benefits under
Sections 5(a)(ii), (iii), (iv), (vi) and (vii), 5(b), and 6(f) are subject to
the condition that Executive has delivered to the Company an executed copy of a
release substantially in the form attached hereto as Exhibit A (with such
changes as may be required under applicable law) and that such release has
become irrevocable within 30 days after the date of Executive’s separation from
service. In that event, payment that otherwise would have been made within such
30-day period shall be paid at the expiration of such 30-day period; provided
that any payments or benefits

9



--------------------------------------------------------------------------------



 



      payable by reason of the death of Executive shall not be subject to the
condition set forth in this Section 13.

[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
PALL CORPORATION

         
By:
Name:
  /s/ DANIEL J. CARROLL, JR.
 
Daniel J. Carroll, Jr.    
Title:
  Chairman, Compensation Committee    

EXECUTIVE

     
/s/ ERIC KRASNOFF
 
Eric Krasnoff
   

11



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
          1. Release of Claims and Waiver of Rights.
          (a) In consideration of any payments and benefits being provided to me
under Sections 5(a)(ii), (iii), (iv), (vi) and (vii), 5(b), and 6(f) of the
employment agreement (the “Employment Agreement”) dated July 20, 2005, as it may
have been amended to the date hereof, between me and Pall Corporation (the
“Company”), those payments and benefits being good and valuable consideration,
the adequacy and sufficiency of which are acknowledged by me (the “Payments”),
I, Eric Krasnoff, hereby release, remise and acquit Company, its present and
past parents, subsidiaries and affiliates, their successors, assigns, benefit
plans and/or committees, and their respective present or past officers,
directors, managers, supervisors, employees, shareholders, attorneys, advisors,
agents and representatives in their individual and corporate capacity, and their
successors and assigns (the “Releasees”), from, and hold them harmless against,
any and all claims, obligations, or liabilities (including attorneys, fees and
expenses), asserted or unasserted, known or unknown, that I, my heirs,
successors or assigns have or might have, which have arisen by reason of any
matter, cause or thing whatsoever on or prior to the date on which this General
Release is signed.
          (b) The terms “claims, obligations, or liabilities” (whether
denominated claims, demands, causes of action, obligations, damages or
liabilities) include, but are not limited to, any and all claims under any
contract with the Company, claims of age, disability, race, religion, national
origin, sex, retaliation, and/or other forms of employment discrimination,
breach of express or implied contract, breach of employee handbook, practices or
procedures, libel, slander, intentional tort or wrongful dismissal, claims for
reinstatement or reemployment, arising under any federal, state, or local common
or statutory law; claims for unpaid salary, commission or fringe benefits; or
any other statutory claim before any state or federal court, tribunal or
administrative agency, arising out of or in any way related to my employment
relationship with the Company and its affiliates and the termination of that
relationship. I will not file or permit to be filed on my behalf any such claim.
          (c) This General Release constitutes, among other things, a waiver of
all rights and claims I may have under the Age Discrimination in Employment Act
of 1967 (29 U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, Title VII of the United
States Civil Rights Act of 1964, all as amended including the amendment set
forth in 42 U.S.C. § 1981 concerning damages in cases of intentional
discrimination in employment, the New York State Human Rights Law, including
N.Y. Exec. Law § 296, the New York City Human Rights Law, including § 8-107 of
the Administration Code and Charter of New York City, and the New York Labor
Law, and any other comparable national or state laws, all as amended.
          (d) Notwithstanding the preceding paragraph (c) or any other provision
of this Agreement, this General Release is not intended to interfere with my
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim I believe I may have against the Company or
its affiliates. However, by executing this General

12



--------------------------------------------------------------------------------



 



Release, I hereby waive the right to recover in any proceeding I may bring
before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on my behalf. In
addition, this General Release is not intended to interfere with my right to
challenge that my waiver of any and all ADEA claims pursuant to this General
Release is a knowing and voluntary waiver, notwithstanding my specific
representation that I have entered into this General Release knowingly and
voluntarily.
          (e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
          (f) This General Release shall not apply to any rights in the nature
of indemnification which I may have with respect to claims against me relating
to or arising out of my employment with the Company and its affiliates or my
service on their respective boards of directors, or any vested benefit to which
I am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other similar benefits
required to be provided by statute. Notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company’s obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Employment Agreement, or any
other obligations of the Company under the Employment Agreement.
     2. Continued Cooperation. In consideration of the Payments, I also agree to
fully cooperate with the Company with respect to any reasonable assistance the
Company may request from me upon reasonable notice to me, including but not
limited to in connection with any legal claims, demands, or causes of action
against the Company which relate to or are based on events that arose during the
period of my employment with the Company. The Company shall pay me for such
cooperation, at an hourly rate, calculated on the basis of my regular salary
(not including bonus or any benefits) immediately prior to the termination of my
employment with the Company, for each hour of assistance that I provide to the
Company at its request, and shall reimburse me for all expenses I reasonably
incur in connection with such cooperation, provided I deliver to the Company an
invoice(s) in respect of such amounts, which invoice details with reasonable
sufficiency the assistance provided and the number of hours spent providing such
assistance. Notwithstanding the foregoing, in no case shall the Company require
me to provide such assistance on more than 20 days in any year, nor shall the
Company require me to travel outside the United States to provide such
assistance. A condition for me providing any such assistance is that the Company
shall agree to indemnify me for any and all liability I may incur in connection
with providing such assistance to the same extent as if I was still an executive
officer of the Company.
     3. Representations and Covenants. I hereby represent and agree to all of
the following:
          (a) I have carefully read this General Release.
          (b) I understand it fully.
          (c) I am freely, voluntarily and knowingly releasing the Releasees in
accordance with the terms contained above.

13



--------------------------------------------------------------------------------



 



          (d) Before executing this General Release, I had twenty-one (21) days
to consider my rights and obligations under this General Release.
          (e) The period of time I had to consider my rights and obligations
under this General Release was reasonable.
          (f) Before signing this General Release, I was advised to consult with
an attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.
          (g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.
          (h) For a period of seven (7) days following the date on which I sign
this General Release, I may revoke it. Any such revocation must be made in
writing and received by the Corporate Secretary of the Company, by the seventh
day following the date on which I sign this General Release. The Company’s
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.
          (i) I have reported to the Company any and all work-related injuries
incurred by me during my employment by the Company.
          (j) There are no pending lawsuits, charges, employee dispute
resolution proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.
          (k) I am not aware of any material violation of any laws or Company
policies or procedures by a Company employee or officer that has not been
reported to Company officials.
          (l) My obligations under the Employee Agreement (attached hereto)
including my obligations under the sections entitled Covenant Not to Compete,
Non-Disparagement, Non-Solicitation, Inventions and Patents, Trade Secrets and
Confidential Information, are reasonable, are necessary to protect legitimate
interests of the Company, and continue beyond the termination of my employment
and the execution of this General Release. If I violate my obligations under the
Employee Agreement and such violation causes material harm to the Company, I
understand that, in addition to other relief to which the Company may be
entitled, the Company shall be entitled to cease providing the Payments and
benefits provided to me pursuant to Section 1 above unless such violation is
cured (if capable of being cured) within 30 days of notification by the Company
to me of such violation (and, following such cure, all suspended payments shall
be made in a single lump sum), and this General Release will remain in full
force and effect.

14



--------------------------------------------------------------------------------



 



          (m) If I should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against the Releasees with
respect to any matter, cause or thing which is the subject of the release under
Section 1 of this General Release, this General Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from me all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.
          (n) If any provision of this General Release is declared illegal,
invalid, or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provisions will immediately become null and
void, leaving the remainder of this General Release in full force and effect,
provided, however, that if the general release of all claims given by me herein
is declared illegal, invalid, or unenforceable, this General Release will become
null and void and, to the fullest extent permitted by law, any Payments (which
are being provided to me as a result of my execution of this General Release)
which have not yet been made by the Company to me shall no longer be required to
be made.
          (o) Except as necessary to enforce my rights under this General
Release or except as required to comply with requirements of applicable law or
an order or subpoena of a court of competent jurisdiction (as to which I will
notify the Company reasonably in advance of disclosure) or except to the extent
such information has become public knowledge, I shall keep confidential and not
disclose to any person, other than my spouse or attorneys, accountants and/or
tax advisors who shall be obligated to and agree to keep confidential, the
existence, nature and terms of this General Release, the amount and fact of any
payment to me, any and all discussions, communications, and correspondence
leading to this General Release and any and all events, conduct, statements
and/or communications giving rise to or relating in any way to any and all
claims, obligations or liabilities, I have or may have. This General Release
shall not be construed as an admission by the Company or any other Releasee of
any liability whatsoever for any damages, injuries or other claims, obligations
or liabilities alleged or which may be alleged by me.
          (p) This General Release shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.
          4. Declaration. I declare under penalty of perjury under the laws of
the State of New York that the foregoing is true and correct.

     
 
  Date:                                         
 
   
Eric Krasnoff
   

Acknowledged before me this                                         
                                        , NOTARY PUBLIC

15